NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 16, 2022
                                   Decided May 17, 2022

                                           Before

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           THOMAS L. KIRSCH II, Circuit Judge

No. 21-2329

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

       v.                                         No. 20-20011-01

COURTNEY WILLIAMS,                                Michael M. Mihm,
    Defendant-Appellant.                          Judge.

                                         ORDER

        Courtney Williams pleaded guilty on three counts, each based on his having
lured, drugged, and raped a 13-year-old child: enticement of a minor, 18 U.S.C.
§ 2422(b), attempted sexual exploitation of a child, § 2251(a), (e), and sex trafficking of a
child, § 1591(a)(1), (b)(1), (b)(2), (c). His appellate counsel—a different attorney from the
one who appeared at sentencing—asserts that the appeal is frivolous and moves to
withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Counsel’s brief explains the
nature of the case and raises potential issues that we would expect to see in this sort of
an appeal. Because counsel’s analysis appears thorough, and Williams has not
No. 21-2329                                                                            Page 2

responded to the motion, see CIR. R. 51(b), we limit our review to the subjects that
counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Williams pleaded guilty on each count, without any plea agreement, based on
the evidence that he used social media to lure, drug, and rape a 13-year-old girl. When
the sentencing hearing began, Williams moved to continue the hearing because his
attorney wanted the opportunity to respond in writing to the government’s sentencing
memorandum, filed just a few days prior. But after the government offered to withdraw
its memorandum, Williams’s attorney agreed to move forward with the hearing. The
court confirmed that Williams did not object to the presentence investigation report or
its guidelines-range calculation. After considering the lawyers’ arguments, the victim’s
statement, and Williams’s arguments in mitigation, the court sentenced Williams to
concurrent terms of 324 months’ imprisonment and 10 years’ supervised release on each
count, the bottom of the guidelines range of 324 to 405 months (counts 1 and 3) and 324
to 360 months (count 2). (Williams said he had no objection to any condition of his
supervised release.)

       Counsel confirms that Williams does not want to challenge his guilty plea and
rightly does not discuss any such potential challenge. See United States v. Knox, 287 F.3d
667, 671 (7th Cir. 2002); United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012).

        Counsel tells us that Williams wishes to challenge the district court’s denial of his
motion to continue his sentencing hearing to a later date, but we agree with counsel that
Williams waived that argument. When the government offered to withdraw its
sentencing memorandum and present its recommendations orally, Williams’s counsel
conceded, “if the Court wishes not to consider [the written memorandum], that is
sufficient,” effectively withdrawing the motion to continue. The court then offered to
put the written memorandum “off to the side,” and Williams’s counsel confirmed his
consent to move forward, saying: “[t]hat’s fine, your Honor … that is sufficient.”
Williams thus intentionally relinquished his right to have us review the district court’s
decision to proceed with the sentencing hearing. See United States v. Locke, 759 F.3d 760,
763 (7th Cir. 2014).

        Next, counsel concludes that Williams could not mount a plausible challenge to
the length of his sentence, and we agree. We would consider whether Williams’s
within-guidelines sentence, which we presume is reasonable, United States v. Ambriz-
Villa, 28 F.4th 786, 791 (7th Cir. 2022), is nonetheless unreasonable. See United States v.
Jarigese, 999 F.3d 464, 473 (7th Cir. 2021). Williams argued to the district court that a
No. 21-2329                                                                        Page 3

within-guidelines sentence would create sentencing disparities because his conduct, if
charged as a state crime, would have been subject to a 15-year statutory maximum.
Even if that were true (a matter we need not decide), it would be immaterial: the goal of
18 U.S.C. § 3553(a)(6) is to avoid unwarranted sentencing disparities among federal
defendants. United States v. Schmitt, 495 F.3d 860, 863–64 (7th Cir. 2007). Because
Williams received a within-guidelines federal sentence, and nothing in the record
suggests that he was sentenced differently from similar federal defendants, he could not
rebut the presumption that his sentence is reasonable. United States v. Sanchez, 989 F.3d
523, 541 (7th Cir. 2021).

       Finally, counsel considers whether Williams could argue that he received
ineffective assistance of counsel from his defense attorney. But counsel rightly explains
that such a claim is better brought under 28 U.S.C. § 2255, where Williams can develop
a more complete record. See United States v. Cates, 950 F.3d 453, 456–57 (7th Cir. 2020).

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.